Exhibit 99.62 TECHNICAL REPORT AND UPDATED RESOURCE ESTIMATE ON THE TOROPARU GOLD-COPPER DEPOSIT UPPER PURUNI RIVER AREA, GUYANA Latitude 06027’ North Longitude 60005’ West For Sandspring Resources Ltd. Suite 375, 8000 South Chester Street Centennial, Colorado By P&E Mining Consultants Inc. Suite 202 - 2 County Court Blvd Brampton, Ontario, L6W 3W8 NI-43-101F1 TECHNICAL REPORT No 186 Dr. Wayne Ewert, P.Geo Mr. Eugene Puritch, P.Eng Ms. Tracy Armstrong P.Geo Mr. Antoine Yassa P.Geo Effective Date: May 12, 2010 Signing Date: July 16, 2010 TABLE OF CONTENTS INTRODUCTION 1 TERMS OF REFERENCE 1 SOURCES OF INFORMATION 2 UNITS AND CURRENCY 2 GLOSSARY AND ABBREVIATION OF TERMS 2 ACKNOWLEDGMENTS 4 RELIANCE ON OTHER EXPERTS 5 PROPERTY DESCRIPTION AND LOCATION 6 PROPERTY DESCRIPTION AND TENURE 6 LOCATION 13 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE, AND PHYSIOGRAPHY 17 ACCESS 17 HISTORY AND PREVIOUS EXPLORATION 18 EXPLORATION HISTORY 18 PREVIOUS METALLURGICAL TESTING 19 GEOLOGICAL SETTING 22 INTRODUCTION 22 REGIONAL GEOLOGY 24 PROPERTY GEOLOGY 26 GEOLOGY OF TOROPARU SAPROLITE OPEN PIT AREA 27 DEPOSIT TYPES 29 MINERALIZATION 31 EXPLORATION 34 2 34 2009 TRENCHING 36 2 37 DRILLING 41 2009/2010 TWO-PHASE DRILL PROGRAM 41 SAMPLING METHOD AND APPROACH 50 SAMPLE PREPARATION, ANALYSES AND SECURITY 51 2009-2 51 12.1.1 ACTIVATION LABORATORIES ("ACTLABS") 51 12.1.2 ACME ANALYTICAL LABORATORIES ("ACME") 51 DATA VERIFICATION 53 SITE VISIT AND INDEPENDENT SAMPLING 53 QUALITY CONTROL PROGRAM (QC) 54 13.2.1 CERTIFIED REFERENCE MATERIALS AT ACTLABS 54 13.2.2 BLANKS FOR HOLES TPD--050 54 CERTIFIED REFERENCE MATERIALS ACME LABS 55 13.3.1 BLANKS FOR HOLES TPD--059 55 FIELD CORE DUPLICATES 55 ADJACENT PROPERTIES MINERAL PROCESSING AND METALLURGICAL TESTING 57 2 59 INTRODUCTION 59 DATABASE 59 DATA VERIFICATION 59 DOMAIN INTERPRETATION 59 ROCK CODE DETERMINATION 60 COMPOSITES 60 GRADE CAPPING 60 VARIOGRAPHY 61 BULK DENSITY 61 BLOCK MODELING 61 RESOURCE CLASSIFICATION 62 RESOURCE ESTIMATE 62 RESOURCE ESTIMATE SENSITIVITY TO AU CUT OFF GRADE 64 CONFIRMATION OF ESTIMATE 64 OTHER RELEVANT DATA AND INFORMATION 66 INTERPRETATION AND CONCLUSIONS 67 RECOMMENDATIONS 68 RECOMMENDED DRILL PROGRAM & PROPOSED 2009-10 BUDGET 68 REFERENCES 72 CERTIFICATES 74 APPENDIX I SURFACE DRILL HOLE PLAN 78 APPENDIX II 3D DOMAINS 80 APPENDIX III LOG NORMAL HISTOGRAMS 82 APPENDIX IV VARIOGRAMS 87 APPENDIX V AUEQ BLOCK MODEL CROSS SECTIONS AND PLANS APPENDIX VI CLASSIFICATION BLOCK MODEL SECTIONS AND PLANS APPENDIX VII OPTIMIZED PIT SHELL LIST OF FIGURES Figure 3-1: Toroparu Prospect Location Map 14 Figure 3-2: Toroparu Prospect Claim Map 15 Figure 3-3: Detail of Toroparu Pit Area 16 Figure 6-1: Geological Setting 23 Figure 6-2: Regional Geology Map 25 Figure 9-1: Results of the Sandspring 2009 Regional Soil Sampling Program 35 Figure 9-2: Ground Induced Polarization (IP) Data 38 Figure 9-3: Toroparu Deposit Drill Section 826099E Over IP 39 Figure 9-4: Toroparu Deposit Drill Section 825878E Over IP 40 Figure 10-1: P&E 2010 Cross Section 1700NW through the Toroparu Prospect 47 Figure 10-2: P&E 2010 Cross Section 1800NW through the Toroparu Prospect 48 Figure 10-3: P&E 2010 Cross Section 1950NW through the Toroparu Prospect 49 LIST OF TABLES Table 3.1: Land Tenure - Medium Scale Prospecting Permits 7 Table 3.2: Land Tenure - Mining Permits 11 Table 3.3: Land Tenure - Prospecting Licenses 11 Table 5.1: Summary of Historical Exploration in the Toroparu Area 18 Table 9.1: Summary of Mineralized Trench Zones 36 Table 10.1: Summary of Mineralized Drill Intercepts from the 2009/2010 Drill Program 42 Table 16.1: Au Grade Capping Values 60 Table 16.2: Cu Grade Capping Values 61 Table 16.3: Au Indicated Block Model Interpolation Parameters 61 Table 16.4: Au Inferred Block Model Interpolation Parameters 62 Table 16.5: Cu Indicated Block Model Interpolation Parameters 62 Table 16.6: Cu Inferred Block Model Interpolation Parameters 62 Table 16.7: Toroparu Open Pit Saprolite Resource Estimate @ 0.30 g/t AuEq Cut-Off 63 Table 16.8: Toroparu Open Pit Fresh Rock Resource Estimate @ 0.40 g/t AuEq Cut-Off 64 Table 16.9: Toroparu Open Pit Total Resource Estimate 64 Table 16.10: Resource Estimate Sensitivity to Au Cut-Off Grade 64 Table 16.11: Comparison of Weighted Average Grade of Capped Assays and Composites with Total Block Model Average Grades 64 Table 19.1: Recommended Program And Budget US $ 69 EXECUTIVE SUMMARY This report was prepared by P&E Mining Consultants Inc., (“P&E”) at the request of Mr. Rich A. Munson, CEO of Sandspring Resources Ltd. (“Sandspring”). Sandspring is an Ontario based company trading on the TSX-V under the symbol “SSP”. The purpose of the current report is to provide an independent, NI 43-101 compliant, Technical Report and updated Resource Estimate on the Toroparu Gold-Copper Prospect. P&E understands that this report will be used for internal decision making purposes and may be filed as required under TSX-V regulations. The report may also be used to support public equity financings. The Toroparu Gold-Copper Prospect is located in the Upper Puruni River Area of north-western Guyana, South America at 06O 27’ North Latitude and 60O05’ West Longitude a position about 210 km by air west southwest of Georgetown, the capital city of Guyana. The Property lies in deep jungle where temperatures range from 250C to 300C throughout most of the year. The topography is flat to gently undulating to hilly, with relief of a few hundred metres. This flatter terrain, represented mainly by metasediments, is occasionally interspersed with steep hills of meta-basic rock. Areas for future waste disposal or heap leach pads and potential processing plant sites are readily available in the vicinity of the present operations. Access to the Toroparu property from Georgetown is via a gravel road. The travel time is one day in the dry season from July to April. A one hour flight by charter aircraft from Ogle airfield in Georgetown is the most efficient means of transport to the airstrip at the Toroparu Property. The Essequibo River is navigable from Georgetown to the river port at Itaballi, for transport of heavy equipment by barge and tug boats. The dry season from July to November is the most advantageous time to carry out exploratory surveys such as geochemical sampling, drilling and geophysical surveys. ETK, a private company in Guyana, has rights to small scale claim licences, Medium Scale Prospecting Permits (“PPMSs”), Mining Permits (“MPs”) and Prospecting Licences (“PLs”) within the Property. ETK’s outstanding stock is owned by GoldHeart, a private British Virgin Islands company. Sandspring acquired 100% of GoldHeart in a transaction that closed on November 24, 2009. The Toroparu property is comprised of 7 small scale claim licenses, 167 contiguous PPMSs and 13 MPs that together cover an area of 194,661 acres or 78,810 hectares. To the north of this block five contiguous PLs cover an area of 57,997 acres or 23,471 hectares. The Toroparu area claims are situated within a northwest-trending belt of lower Proterozoic Barama-Mazaruni Supergroup greenstones that were deformed and metamorphosed during the Trans-Amazonian tectonomagmatic event at about 2.2 and 1.9 Ga. The greenstone sequence is composed of intercalated successions of felsic to mafic and ultramafic volcaniclastic and volcanic tuffaceous fragmentals and flow rocks, with associated continental clastic sequences. The basal members of this succession are thought to be basalts and associated ultramafic bodies that are overlain by intermediate to felsic volcanic strata and are interlayered with immature clastic sedimentary rocks. Metamorphic grade is greenschist to amphibolite facies. The dominant lithology of the Toroparu Property is undifferentiated Mazaruni Group (2.2-1.9 Ga) metavolcanics and metasediments. Metasediments are usually fine-grained and are metamorphosed to lower greenschist facies. North of the Puruni River, the volcanic rocks are described as variably sheared and metamorphosed, acid to intermediate volcanic with quartz veins that show veining and foliation directions of 1100 to 1400. In the northern part of the Property, metamorphosed argillaceous and fine-grained arenaceous sediments form quartz-chlorite and mica schists with an east-west foliation in a 2 kilometre-wide belt. Metamorphosed fine-grained sediments outcrop at the headwaters of the Puruni and Putareng Rivers. The general lack of basic rocks and the predominance of andesitic and felsic volcanic rocks with sediments, such as shales and greywackes, indicate that the upper part of the Barama-Mazaruni sequence is widespread within the area. P&E Mining Consultants Inc., Report No. 186 i Sandspring Resources Ltd. Toroparu Gold-Copper Prospect The deposit type presently envisioned at Toroparu, is that of a gold-copper-bearing mineralizing system, hosted within late Archean to early Proterozoic Barama-Mazaruni metavolcanic greenstones containing disseminated, stockwork, fracture-filling and shear-related veinlet type styles of sulphide mineralization within the drill-delineated deposit area. A regional soil sampling program commenced in early 2009 and ongoing throughout the year has yielded results indicating several areas of gold enrichment along trend of the Toroparu Deposit to the WNW, with a high assay value of 9.94 g Au/t. Anomalous gold results have also been obtained from the Ameba Hills, Timmermans, Manx, Confluence Area aka ‘Scum Pool’ prospects. Sandspring sent samples from the Toroparu deposit to SGS Lakefield Research Limited for initial metallurgical testing in 2009. Results from the testing indicated that the copper and gold in the hard rock material were effectively recovered by flotation and the saprolite/hard rock tailings mixture responded well to cyanidation.In addition, acid generating potential and batch cyanide destruction tests were conducted to verify if potential environmental liabilities associated with the process can be managed.Continuous testing is recommended to optimize process parameters including recovery/grade relationships, flotation retention time, and minimize reagent consumptions. Following the 2006 and 2007 drilling undertaken by ETK, a follow up secondary two-phase drill program commenced in August of 2009 by ETK (later continued by Sandspring). The initial phase of drilling was carried out from August to December of 2009, while the second phase of drilling was carried out from January through March of 2010. Both phases of drilling focused on the Toroparu pit area carrying out infill and definition drilling whilst also extending the known pit to both the west and east. There is however potential for further infill and step-out drilling to further expand and upgrade the known resources. Drilling to date has outlined an 800 m long x 150 m wide x 400 m deep subsurface block of poorly stratified, fresh, tuffaceous metavolcanics and derived volcaniclastics that contains two discrete continuous mineralized zones of disseminated gold-copper sulphide mineralization. This mineralized corridor has been explored by 66 NQ diamond drill holes, totalling 25,573 m and by 23 trenches in saprolite, totalling 7,573 m in the open pit area and along the interpreted mineralized trend. This zone of mineralization appears to be open to the east, northwest and to depth. The Toroparu Deposit was modeled in compliance with the CIM Definitions and Standards on Mineral Resources and Mineral Reserves, December 11, 2005. National Instrument 43-101 reporting standards and formats were followed in this document in order to report the mineral resource in a fully compliant manner. P&E Mining Consultants Inc., Report No. 186 ii Sandspring Resources Ltd. Toroparu Gold-Copper Prospect A Gemcom database was constructed containing 23 surface trenches and 66 diamond drill holes of which 15 surface trenches and 54 diamond drill holes actually fell within the mineralized envelope and were utilized in the May 2010 Resource Estimate update. The drilling to date has been conducted at a section spacing of approximately 25-50 metres where possible and all drill holes were drilled across the strike of the Toroparu pit. Grade interpolation was undertaken with the inverse distance cubed estimation method. The Mineral Resources tabulated below for Toroparu were compiled at a 0.30 g/t AuEq cut-off grade for saprolite and a 0.40 g/t AuEq cut-off grade for fresh rock. The cut-off grades were determined using a combination of Au price, G&A, process recovery and processing costs. P&E 2010 Toroparu Open Pit Resource Estimate Cut-off Grades of 0.30 g/t AuEq for Saprolite & 0.40 g/t AuEq for Fresh Rock Classification Tonnes Au (g/t) Au (oz) Cu (%) Cu (lb M) AuEq (g/t) AuEq (oz) Indicated Inferred 66 1. Mineral Resources which are not Mineral Reserves do not have demonstrated economic viability.The estimate of mineral resources may be materially affected by environmental, permitting, legal, title, taxation, socio-political, marketing, or other relevant issues. 2. The quantity and grade of reported Inferred Resources in this estimation are uncertain in nature and there has been insufficient exploration to define these Inferred Resources as an Indicated or Measured Mineral Resource and it is uncertain if further exploration will result in upgrading them to an Indicated or Measured Mineral Resource category. 3. The mineral resources in this press release were estimated using the Canadian Institute of Mining, Metallurgy and Petroleum (CIM), CIM Standards on Mineral Resources and Reserves, Definitions and Guidelines prepared by the CIM Standing Committee on Reserve Definitions and adopted by CIM Council December 11, 2005 During the preparation of the current Mineral Resource estimate, it became evident that additional drilling would be required to fully delineate the known potentially economic mineralization at the Toroparu Gold-Copper Prospect. A program of step-out diamond drilling is recommended to expand the known resource. In addition, in-fill diamond drilling to upgrade Inferred Resources to the Indicated category or better is recommended. With an overall Inferred Resource of 38,829,000 tonnes in the current estimate and geological potential for expansion of “open” resource boundaries, there is very good potential first to significantly expand the current global resource base and increase the amount of Indicated Resource in this estimate by undertaking the phased diamond drill program outlined below. A multi phased, results driven integrated exploration and diamond drilling program leading to the various levels of economic evaluation and Proposed Budget, to be completed over a 2 year period, is outlined as follows. P&E Mining Consultants Inc., Report No. 186 iii Sandspring Resources Ltd. Toroparu Gold-Copper Prospect Recommended Work Program A recommended multi phased, results driven, integrated exploration and diamond drilling program and proposed budget leading to the various levels of economic evaluation studies to be completed over a 2 year period, is outlined below. Phase I (4 Months) The Phase I program will consist of an expansion of existing Induced Polarization (IP) geophysical coverage along with the drilling of a total of 10,000 metres of in-fill and limited step-out drilling in approximately 15 inclined holes designed to both fill drill coverage gaps in the current resource and further define and drill test the resource expansion potential on “open” mineralization located northwest of the current mineral resource envelope. This will support a mineral resource update and form the basis for the Preliminary Economic Assessment of the Toroparu Gold-Copper resource. Phase II (8 Months) A Phase II program consisting of 20,000 metres of diamond drilling in approximately 30 inclined holes will be largely directed to in-fill drilling in order to bring the Indicated and Inferred Resource to fully Indicated Resource quality. In addition, it is recommended that engineering and permitting processes be continued as outlined in the following proposed budget (all costs are in US$) for a Pre-feasibility economic assessment. An additional drilling budget allocation for drilling of 15,000 metres in approximately 30 inclined holes is also recommended for exploratory diamond drilling of on-strike extension targets along the Toroparu deposit horizon. Also included is the initial testing of other targets through a program of ground geophysical surveying, geological surveying and possible trenching with follow-up diamond drilling. Phase III (1 Year) The Phase III Feasibility Study and related resource drilling portion of the proposed budget is presented provisionally on the basis of a required positive recommendation from the Phase II Pre-feasibility economic assessment for the Toroparu Gold-Copper resource. Proposed Budget A proposed budget of $31,017,200 has been designed to carry out the recommended work programs over the next 24 months. The 4-month Phase I budget covering a Preliminary Economic Assessment, covering the first 4 months, is approximately $2,948,000. A budget of $13,069,200 will be used to carry out the 8-month Phase II Pre-Feasibility work program, leading to a 1 year Phase III (est. $15,000,000) Feasibility Study and related resource drilling program. The recommended Phase III Feasibility study and related resource drilling program is provisional upon positive results from the Phase I and II programs that are consistent with the data, reports, and interpretations made to date concerning the Toroparu deposit resource and mineralization. P&E Mining Consultants Inc., Report No. 186 iv Sandspring Resources Ltd. Toroparu Gold-Copper Prospect 1.0 INTRODUCTION 1.1TERMS OF REFERENCE The following report was prepared to provide an NI-43-101 compliant Technical Report and updated Resource Estimate of the gold-copper mineralization contained in the Toroparu Gold-Copper deposit, Upper Puruni River Area, Guyana (the “Toroparu Property or Property”). This report was prepared by P&E Mining Consultants Inc., (“P&E”) at the request of Mr. Rich A. Munson, CEO of Sandspring. Sandspring is an Ontario based company trading on the TSX-V under the symbol “SSP”, with its corporate offices at: 375 - 8000 South Chester Street 101 - 50 Richmond Street East Centennial, CO 80112 Toronto, Ontario, M5C 1N7 USA Canada Tel:720.854.0104 Fax:303.904.4989 This report has an effective date of May 12, 2010. Mr. Antoine Yassa, P.Geo. a qualified person under the regulations of NI 43-101, conducted a site visit to the Property on September 11 and 12, 2008.An independent verification sampling program was conducted by Mr. Yassa at this time. A site visit was also conducted to the Property by Mr. Eugene Puritch, P.Eng. a qualified person under the regulations of NI 43-101, on April 27 and 28, 2010.An independent verification sampling program was conducted by Mr. Puritch at this time. In addition to the site visit, P&E carried out a study of all relevant parts of the available literature and documented results concerning the project and held discussions with technical personnel from the Company regarding all pertinent aspects of the project.The reader is referred to those data sources, which are outlined in the “References” section of this report, for further detail. The present Technical Report is prepared in accordance with the requirements of National Instrument 43-101 (“NI 43-101”) and form NI 43-101F1 of the Ontario Securities Commission (“OSC”) and the Canadian Securities Administrators (“CSA”). The mineral resources in the estimate are considered compliant with the Canadian Institute of Mining, Metallurgy and Petroleum (“CIM”), CIM Standards on Mineral Resources and Reserves, Definitions and Guidelines prepared by the CIM Standing Committee on Reserve Definitions and adopted by CIM Council December 11, The purpose of the current report is to provide an independent, NI 43-101 compliant, Technical Report and updated Resource Estimate on the Toroparu Gold-Copper Prospect. P&E understands that this report will be used for internal decision making purposes and may be filed as required under TSX-V regulations. The report may also be used to support public equity financings. P&E Mining Consultants Inc., Report No. 186 Page 1 of 121 Sandspring Resources Ltd. Toroparu Gold-Copper Prospect 1.2SOURCES OF INFORMATION This report is based, in part, on internal company technical reports, and maps, published government reports, company letters and memoranda, and public information as listed in the "References” section 20.0 at the conclusion of this report. Several sections from reports authored by other consultants have been directly quoted or summarized in this report, and are so indicated where appropriate. It should be noted that the author has drawn heavily upon selected portions or excerpts from material contained in a NI 43-101 compliant report by Henry M. Meixner titled “Technical Report on the Toroparu Copper-Gold Prospect, Upper Puruni River Area, Guyana” dated July 10, 2008, revised August 8, 2008, with a second revision dated October 15, 2008 (“Meixner (2008)”).In turn, Mr. Meixner drew heavily from information obtained from Dr. Linda Heesterman, a consultant to ETK during years prior to the engagement of Mr. Meixner. Dr. Heesterman put together a regional scale geochemical database and provided historical information pertaining to alluvial gold workings in the Upper Puruni Area. 1.3UNITS AND CURRENCY Unless otherwise stated all units used in this report are metric. Gold assay values are reported in grams per tonne (“g Au/t”) and copper assay values are reported in percent (“%”), unless some other unit is specifically stated. The US$ is used throughout this report unless otherwise specifically stated. 1.4GLOSSARY AND ABBREVIATION OF TERMS In this document, in addition to the definitions contained heretofore and hereinafter, unless the context otherwise requires, the following terms have the meanings set forth below. $ and "CDN$" means the currency of Canada. "AA" is an acronym for Atomic Absorption, a technique used to measure metal content subsequent to fire assay. "asl" means above sea level "Au" means gold. "CIM" means the "Canadian Institute of Mining, Metallurgy and Petroleum." "client" means Sandspring Resources Ltd. "cm" means centimetres. "Company" means Sandspring Resources Ltd. "CPC " means a Capital Pool Company as defined under TSX-Venture exchange regulations. "CSA" means the Canadian Securities Administrators. "Cu" means copper. "DCP" is an acronym for Direct Coupled Plasma, a technique used to measure metal content subsequent to fire assay. "E" means east. "el" means elevation level. "ETK" means ETK Inc. P&E Mining Consultants Inc., Report No. 186 Page 2 of 121 Sandspring Resources Ltd. Toroparu Gold-Copper Prospect "Ga" means gigayears, a unit of a billion years. "GGMC" means the Guyana Geology and Mines Commission. "GoldHeart" means GoldHeart Investment Holdings Ltd. "g Au/t" means grams of gold per tonne. "ha" means Hectare. "km" means kilometre. "m" means metre. "M" means million. "Ma" means millions of years. "Meixner Report" means the NI 43-101 compliant report by Henry M. Meixner titled"Technical Report on the Toroparu Copper-Gold Prospect, Upper Puruni River Area, Guyana", dated July 10, 2008, revised August 8, 2008 with a second revision dated October 15, 2008. "mL" means meter level. "mm" means millimetres. "MPs" means Mining Permits "Mt" means millions of tonnes. "N" means north. "NE" means northeast. "NI" means National Instrument. "NTS" means National Topographic System. "NW" means northwest. "NSR" is an acronym for net smelter return, which means the amountactually paid to the mine or mill ownere from the sale of ore,minerals and other materials or concentrates mined and removed from mineral properties, after deducting certain expenditures as defined in the underlying smelting agreements. "oz/T" means ounces per short ton. "P&E" means P&E Mining Consultants Inc. "PLs" means Prospecting Licences. "Property" means the Toroparu Gold-Copper Deposit. "ppm" means parts per million. "PPMSs" means Medium Scale Prospecting Permits. "Qualifying Transaction" means a transaction where a CPC acquires significant assets, other than cash, by way of purchase, amalgamation, merger or arrangement with another company or by other means. "S" means south. "Sandspring" means Sandspring Resources Ltd. "Saprolite" means a chemically weathered rock, mostly soft or friable and commonly retaining the structure of the parent rock since it is not transported. Saprolites contain predominantly quartz and a high percentage of kaolinite with other clay minerals which are formed by chemical decomposition of primary minerals, mainly feldspars. "SE" means southeast. "SEDAR" means the System for Electronic Document Analysis and Retrieval. "SW" means southwest. "t" means tonnes (metric measurement). P&E Mining Consultants Inc., Report No. 186 Page3 of 121 Sandspring Resources Ltd. Toroparu Gold-Copper Prospect "t/a" means tonnes per year. "Toroparu property" means the Toroparu Gold-Copper Deposit "tpd" means tonnes per day "TSX-V" means the TSX Venture Exchange "US$" means the currency of the United States. "UTM" means Universal Transverse Mercator. "W" means west. 1.5ACKNOWLEDGMENTS This report was structured and prepared by Ms. Jarita Barry B.Sc. under the supervision of Dr. Wayne D. Ewert P.Geo., who, acting as a QP as defined by NI 43-101, takes full responsibility for those sections of the report prepared by Ms. Barry, as outlined in the “Certificate of Author” attached to this report. P&E Mining Consultants Inc., Report No. 186 Page4 of 121 Sandspring Resources Ltd. Toroparu Gold-Copper Prospect 2.0 RELIANCE ON OTHER EXPERTS P&E has assumed, and relied on the fact, that all the information and existing technical documents listed in the References section of this report are accurate and complete in all material aspects. While we carefully reviewed all the available information presented to us, we cannot guarantee its accuracy and completeness. We reserve the right, but will not be obligated to revise our report and conclusions if additional information becomes known to us subsequent to the date of this report. Copies of the tenure documents, operating licenses, permits, and work contracts were not reviewed and an independent verification of land title and tenure was not performed.P&E has not verified the legality of any underlying agreement(s) that may exist concerning the licenses or other agreement(s) between third parties but has relied on, and believes it has a reasonable basis to rely upon, Mr. Rich A. Munson, CEO of Sandspring, to have conducted the proper legal due diligence. Land tenure and other select technical data as noted in the report were provided by Sandspring and P&E has relied on the integrity of such data. A draft copy of the report has been reviewed for factual errors by the client and P&E has relied on Sandspring’s knowledge of the Property in this regard. All statements and opinions expressed in this document are given in good faith and in the belief that such statements and opinions are not false and misleading at the date of this report. P&E Mining Consultants Inc., Report No. 186 Page5 of 121 Sandspring Resources Ltd. Toroparu Gold-Copper Prospect 3.0. PROPERTY DESCRIPTION AND LOCATION 3.1PROPERTY DESCRIPTION AND TENURE Section 3 of this report has drawn heavily upon material contained within the report by Meixner (2008). The property descriptions of land held by ETK as outlined in the Meixner (2008) Report have been updated based on information provided by Mr. Rich A. Munson, CEO of Sandspring and the descriptions contained herein therefore supersede those in the Meixner Report. ETK, a private company in Guyana, has rights to small scale licenses, PPMSs, MPs, and PLs within the Property. All of ETK’s issued and outstanding stock is owned by GoldHeart. Sandspring acquired its interest in ETK by completing its acquisition of 100% of the issued and outstanding shares of GoldHeart which constituted Sandspring’s Qualifying Transaction pursuant to the terms of a share purchase agreement dated May 11, 2009, as amended (the “Share Purchase Agreement”) among Sandspring, GoldHeart, Crescent Global Gold Ltd. (“CGG”) Mercedario Limited (“Mercedario”), ETL, Crescent Global Resources Ltd., and certain other entities and individuals collectively referred to in the Share Purchase Agreement as the “Lenders.”Pursuant to the terms of the Acquisition, the Company purchased 800 common shares in the capital of GoldHeart from CGG and 200 common shares in the capital of GoldHeart from Mercedario, which in the aggregate represented 100% of the issued and outstanding common shares of GoldHeart.The consideration paid by the Company to acquire all of the common shares of GoldHeart was the issuance of 38,156,288 Common Shares of the Company consisting of 30,525,030 Common Shares issued to CGG and 7,631,258 Common Shares issued to Mercedario, at a deemed per share price of $0.6552, representing an aggregate acquisition price of $25,000,000.At the Closing, the Company also assumed and paid all amounts outstanding in respect of certain convertible debt issued by GoldHeart in 2008 and 2009, through the issuance of 5,294,832 Common Shares at a deemed per share value of US$0.50 and the issuance of 1,578,511 units with a deemed per unit value of $0.35, respectively.For further information concerning the acquisition and the Qualifying Transaction, please refer to the Company’s long form prospectus dated November 13, 2009, which is available electronically under the Company’s profile at www.sedar.com. The Toroparu property is comprised of 7 small scale claim licenses, 167 contiguous PPMSs and 13 MPs that together cover an area of 194,661 acres or 78,810 hectares. To the north of this block five contiguous PLs cover an area of 57,997 acres or 23,471 hectares. A list of the mineral tenures is given in the following pages. Alphonso Small Scale Claim Licenses Pam 1, Pam 2, Pam 3, Joy 1, Joy 2, Joy 3 and Joy 4 located in or near the Puruni River within the exterior boundaries of Mining Permit A-4/MP/011, described under Mining Permits below, and as reflected on the records of the Guyana Geology & Mines Commission following verification surveys and review conducted in October, November and December 2007, and reissued by GGMC in 2008 based on the map in Figure 3-2 hereof. P&E Mining Consultants Inc., Report No. 186 Page6 of 121 Sandspring Resources Ltd. Toroparu Gold-Copper Prospect Table 3.1:Land Tenure – Medium Scale Prospecting Permits GS8 Number PPMS Number Area (Acres) Location Map Number Renewal Date A-106/014/500/95 164/2000 Puruni River 90 June 06, 2011 A-106/015/501/95 165/2000 Puruni River 52 June 06, 2011 A-106/016/502/95 166/2000 Puruni River 51 June 06, 2011 A-106/017/503/95 167/2000 Puruni River 36 June 06, 2011 A-106/018/504/95 168/2000 Puruni River 35 June 06, 2011 A-140/000/0247/97 0080/2000 Upper Mazaruni 96 February 10, 2011 A-140/001/0248/97 0081/2000 Upper Mazaruni February 10, 2011 A-140/002/0249/97 0082/2000 Upper Mazaruni February 10, 2011 A-140/003/0250/97 0083/2000 Upper Mazaruni February 10, 2011 A-140/004/0251/97 0084/2000 Upper Mazaruni February 10, 2011 A-140/005/0252/97 0085/2000 Upper Mazaruni February 10, 2011 A-140/007/0254/97 0086/2000 Upper Mazaruni February 10, 2011 A-140/008/0255/97 0087/2000 Upper Mazaruni February 10, 2011 A-140-009/0256/97 0088/2000 Upper Mazaruni February 10, 2011 A-140-010/0257/97 0089/2000 Upper Mazaruni February 10, 2011 A-140/011/0258/97 0090/2000 Upper Mazaruni February 10, 2011 A-140/012/97 0467/2002 Upper Mazaruni July 07, 2011 A-140/013/97 0659/2002 Upper Puruni October 06, 2010 A-140/014/97 0660/2002 Upper Puruni October 06, 2010 A-140/015/97 0661/2002 Upper Puruni October 06, 2010 A-140/016 5240/2002 Tamakay December 15, 2010 A-140/017/97 0662/2002 Tamakay 68 October 06, 2010 A-140/018/97 0663/2002 Tamakay October 06, 2010 A-140/019/97 0664/2002 Tamakay October 06, 2010 A-140/020/97 0665/2002 Upper Puruni October 06, 2010 A-140/021/268/97 0523/2001 Tamakay August 27, 2010 A140/023/270/97 0091/2000 Purini River February 10, 2011 A-140/024/271/97 0092/2000 Puruni River February 10, 2011 A-140/025/272/95 0093/2000 Puruni River February 10, 2011 A-140/026/273/97 0094/2000 Puruni River February 10, 2011 A-140/027/274/97 0095/2000 Puruni River February 10, 2011 A-140/028/0275/97 0195/2001 Purini River March 13, 2011 A-140/029/97 0666/2002 Tamakay October 06, 2010 A-140/030/97 0667/2002 Tamakay October 06, 2010 A-141/000/0282/97 225/2000 Pashanamu May 29, 2011 A-141/001/0283/97 226/2000 Pashanamu May 29, 2011 A-141/002/0284/97 227/2000 Pashanamu 80 May 29, 2011 A-141/003/0285/97 228/2000 Pashanamu 99 May 29, 2011 A-141/004/0286/97 229/2000 Pashanamu May 29, 2011 A-141/005/0287/97 230/2000 Pashanamu May 29, 2011 P&E Mining Consultants Inc., Report No. 186 Page7 of 121 Sandspring Resources Ltd. Toroparu Gold-Copper Prospect GS8 Number PPMS Number Area (Acres) Location Map Number Renewal Date A-141/006/0288/97 231/2000 Pashanamu May 29, 2011 A-184/000/0394/99 0264/2001 Puruni River 31 March 11, 2011 A-184/001/0395/99 0265/2001 Ikuk River 44 March 11, 2011 A-184/002/0396/99 0266/2001 Ikuk River 59 March 11, 2011 A-184/003/0397/99 0267/2001 Ikuk River 76 March 11, 2011 A-184/004/0398/99 0268/2001 Ikuk River 78 March 11, 2011 A-184/005/0399/99 0269/2001 Ikuk River 79 March 11, 2011 A-184/006/0400/99 0270/2001 Ikuk River 98 March 11, 2011 A-184/007/0401/99 0271/2001 Ikuk River 97 March 11, 2011 A-184/008/0402/99 0272/2001 Ikuk River 77 March 12, 2011 A-184/009/99 0579/2002 Upper Puruni August 15, 2010 A-184/010/99 0580/2002 Upper Puruni August 15, 2010 A-184/011/99 0581/2002 Upper Puruni August 15, 2010 A-184/012/99 0582/2002 Upper Puruni August 15, 2010 A-184/013/99 0583/2002 Upper Puruni August 15, 2010 A-185/001/99 0577/2002 Upper Puruni 5 August 14, 2010 A-185/002/99 0578/2002 Upper Puruni 4 August 14 2010 A-185/003/0411/99 0227/2001 Puruni River 3 March 07, 2011 A-185/004/0412/99 338/2001 Puruni River 19 May 17, 2011 A-185/005/0413/99 0228/2001 Puruni River 15 March 06, 2011 A-185/006/0414/99 0229/2001 Puruni River 20 March 06, 2011 A-185/007/0415/99 0330/2001 Upper Puruni 28 March 06, 2011 A-185/008/0416/99 0331/2001 Upper Puruni 29 March 06, 2011 A-185/009/0417/99 0424/2001 Upper Puruni 30 May 27, 2011 A-185/010/0418/99 0425/2001 Upper Puruni 43 May 28, 2011 A-185/011/0419/99 0426/2001 Upper Puruni 42 May 28, 2011 A-185/012/0420/99 0332/2001 Upper Puruni 41 March 06, 2011 A-185/013/0421/99 0333/2001 Upper Puruni 40 March 07, 2011 A-185/014/0422/99 0334/2001 Upper Puruni 39 March 06, 2011 A-185/015/0423/99 0335/2001 Ikuk River 38 March 06, 2011 A-185/016/0424/99 0336/2001 Ikuk River 58 March 06, 2011 A-185/017/0425/99 0337/2001 Ikuk River 57 March 06, 2011 A-185/018/0426/99 0338/2001 Upper Puruni 56 March 06, 2011 A-185/019/0427/99 0339/2001 Upper Puruni 55 March 06, 2011 A-185/020/0428/99 0340/2001 Upper Puruni 54 March 06, 2011 A-185/021/0429/99 0341/2001 Upper Puruni 53 March 06, 2011 A-185/022/0430/99 0342/2001 Ikuk River 75 March 06, 2011 A-185/023/0431/99 0343/2001 Ikuk River 74 March 07, 2011 A-185/024/0432/99 0344/2001 Ikuk River 73 March 07, 2011 A-185/025/0433/99 0345/2001 Ikuk River 72 March 08, 2011 A-185/026/0426/99 0346/2001 Putaring 71 March 08, 2011 P&E Mining Consultants Inc., Report No. 186 Page8 of 121 Sandspring Resources Ltd. Toroparu Gold-Copper Prospect GS8 Number PPMS Number Area (Acres) Location Map Number Renewal Date A-185/027/99 0697/2002 Upper Puruni 70 October 16, 2010 A-185/028/0436/99 0347/2001 Putaring 95 March 07, 2011 A-185/029/0437/99 0348/2001 Putaring 94 March 07, 2011 A-185/030/0438/99 0349/2001 Putaring 93 March 08, 2011 A-185/031/0439/99 0350/2001 Putaring 92 March 08, 2011 A-185/032/0440/99 0351/2001 Putaring 2 March 06, 2011 A-185/033-0441/99 0352/2001 Putaring 1 March 06, 2011 A-185/034/0442/99 0353/2001 Putaring 9 March 08, 2011 A-185/035/0443/99 0354/2001 Puruni River 10 March 08, 2011 A-185/036/0444/99 0355/2001 Puruni River 14 March 08, 2011 A-185/037/0445/99 0356/2001 Tamakay 13 March 08, 2011 A-185/038/0446/99 0357/2001 Puruni River 17 March 07, 2011 A-185/039/0447/99 0358/2001 Tamakay 18 March 08, 2011 A-185/040/0448/99 0359/2001 Tamakay 26 March 08, 2011 A-185/041/0449/99 0360/2001 Tamakay 27 March 08, 2011 A-199/000/2000 620/2001 Puruni River 64 September 19, 2010 A-199/001/2000 621/2001 Puruni River 81 September 19, 2010 A-199/002/2000 622/2001 Tamakay 82 September 19, 2010 A-199/003/2000 623/2001 Puruni River 83 September 19, 2010 A-199/004/2000 624/2001 Puruni River 85 September 19, 2010 A-199/005/2000 625/2001 Puruni River 87 September 19, 2010 A-199/006/2000 626/2001 Puruni River September 19, 2010 A-199/007/2000 627/2001 Puruni River September 19, 2010 A-199/008/2000 628/2001 Puruni River September 19, 2010 A-199/009/2000 629/2001 Puruni River September 19, 2010 A-199/010/2000 630/2001 Puruni River September 19, 2010 A-199/011/2000 631/2001 Puruni River September 19, 2010 A-199/012/2000 632/2001 Puruni River September 19, 2010 A-199/013/2000 633/2001 Puruni River September 19, 2010 A-199/014/2000 634/2001 Puruni River September 20, 2010 A-199/015/2000 643/2002 Tamakay October 15, 2010 A-199/016/2000 635/2001 Puruni River September 20, 2010 A-199/017/2000 636/2001 Puruni River September 20, 2010 A-199/018/2000 637/2001 Puruni River September 20, 2010 A-199/021/2000 639/2001 Puruni River 32 September 20, 2010 A-199/022/2000 640/2001 Puruni River 33 September 20, 2010 A-199/023/2000 641/2001 Puruni River 34 September 20, 2010 A-199/024/2000 642/2001 Puruni River 48 September 20, 2010 A-199/025/2000 643/2001 Puruni River 60 September 20, 2010 A-199/026/2000 644/2001 Puruni River 37 September 20, 2010 A-199/033/2000 0644/2002 Tamakay 45 October 07, 2010 P&E Mining Consultants Inc., Report No. 186 Page9 of 121 Sandspring Resources Ltd. Toroparu Gold-Copper Prospect GS8 Number PPMS Number Area (Acres) Location Map Number Renewal Date A-199/034/2000 0645/2002 Tamakay 47 October 07, 2010 A-199/035/2000 0646/2002 Tamakay 46 October 07, 2010 A-199/036/2000 0647/2002 Tamakay 62 October 07, 2010 A-199/037/00 0648/2002 Upper Puruni 63 October 07, 2010 A-199/038/00 0649/2002 Upper Puruni 49 October 08, 2010 A-199/039/00 0686/2002 Upper Puruni 50 October 08, 2010 A-199/040/00 0687/2002 Upper Puruni 67 October 08, 2010 A-199/041/00 0688/2002 Upper Puruni 89 October 08, 2010 A-199/042/00 0689/2002 Upper Puruni October 08, 2010 A-199/043/00 0690/2002 Upper Puruni 88 October 08, 2010 A-199/044/00 0691/2002 Upper Puruni 86 October 08, 2010 A-199/045/00 0692/2002 Upper Puruni 84 October 08, 2010 A-199/046/00 0693/2002 Upper Puruni 66 October 08, 2010 A-199/047/00 0694/2002 Upper Puruni 65 October 08, 2010 A-218/001/2001 0678/2002 Tamakay October 15, 2010 A-218/002/2001 0594/2002 Tamakay August 15, 2010 A-225/000/2001 0679/2002 Tamakay September 20, 2010 A-225/001/2001 0680/2002 Tamakay September 25, 2010 A-225/002/2001 0681/2002 Tamakay September 25, 2010 A-225/003/2001 0682/2002 Tamakay September 26, 2010 A-225/004/2001 0683/2002 Tamakay September 25, 2010 A-225/005/2001 0684/2002 Tamakay September 25, 2010 A-225/006/2001 0475/2002 Tamakay July 07, 2011 A-302/001 0672/2003 Puruni River 69 November 05, 2010 A-302/002 0671/2003 Puruni River November 05, 2010 D-166/000/2004 946/04 Ororiparu December 07, 2010 D-166/001/2004 947/04 Ororiparu December 07, 2010 D-166/002/2004 948/04 Ororiparu December 07, 2010 D-166/003/2004 949/04 Ororiparu December 07, 2010 D-166/004/2004 950/04 Ororiparu December 07, 2010 D-166/005/2004 951/04 Ororiparu December 07, 2010 D-166/006/2004 952/04 Ororiparu December 07, 2010 D-166/007/2004 953/04 Ororiparu December 07, 2010 D-166/008/2004 954/04 Ororiparu December 07, 2010 D-166/010/2004 950/04 Ororiparu January 16, 2011 D-166/011/2004 021/06 Ororiparu January 16, 2011 D-166/013/2004 022/06 Ororiparu January 16, 2011 D-166/015/2004 023/06 Ororiparu January 16, 2011 D-166/017/2004 024/06 Ororiparu January 16, 2011 D-166/018/2004 025/06 Ororiparu January 16, 2011 D-166/019/2004 026/06 Ororiparu January 16, 2011 P&E Mining Consultants Inc., Report No. 186 Page10 of 121 Sandspring Resources Ltd. Toroparu Gold-Copper Prospect GS8 Number PPMS Number Area (Acres) Location Map Number Renewal Date D-181/000/2005 018/06 Puruni Head January 16, 2011 D-181/001/2005 019/06 Puruni Head January 16, 2011 D-181/002/2005 020/06 Puruni Head January 16, 2011 D-184/000/2005 251/06 Toroparu 21 May 01, 2011 Table 3.2:Land Tenure – Mining Permits GS8 Number MP Number Area (Acres) Location Map Number Renewal Date A-4/MP/000// A-4/MP/010// Mazuruni 16 April 28, 2011 A-4/MP/001// A-4/MP/011// Mazuruni 24 April 28, 2011 A-4/MP/002// A-4/MP/012// Mazuruni 25 April 28, 2011 A-4/MP/003// A-4/MP/013// Mazuruni 23 April 28, 2011 A-4/MP/004// A-4/MP/014// Mazuruni 6 April 28, 2011 A-4/MP/005// A-4/MP/015// Mazuruni 12 April 28, 2011 A-4/MP/006// A-4/MP/016// Mazuruni 7 April 28, 2011 A-4/MP/007// A-4/MP/007// Mazuruni 8 April 28, 2011 A-4/MP/008// A-4/MP/008// Mazuruni 11 April 28, 2011 A-4/MP/009// A-4/MP/009// Mazuruni 22 April 28, 2011 G-6/MP/000 09/2003 Turupuru April 9, 2011 G-6/MP/001 08/2003 Turupuru April 9, 2011 G-6/MP/002 07/2003 Turupuru April 9, 2011 Table 3.3:Land Tenure – Prospecting Licenses PL Number Area (acres) Renewal Date PL 01/2-10 September 18, 2011 PL 02/2-09 September 18, 2011 PL 03/2-11 September 18, 2011 PL 04/2-12 September 18, 2011 PL 05/2-13 September 18, 2011 The PPMSs with the prefix “A” refer to permits which are optioned pursuant to a joint venture with Mr. Alfro AlphonsoThose with the prefix "D" refer to those that are held in joint venture with Mr. Wallace "Edger" Daniels, and the 3 Mining Permits with the prefix “G” refer to permits that are subject to the Godette joint venture. These claims lie in an area north/northeast of the MP's and south and south of the PL's (see Figure 3.2) No geologic work, including surface sampling, trenching, drilling, and or mapping has been performed on the Daniels claims or the Godette Mining Permits by Sandspring and Sandspring assigns no material value to these claims at this time. Mineral claims are subject to annual rentals by the dates as indicated in Tables 3-1, 3-2, and 3-3. Sandspring acknowledges that the rentals are paid in full for all claims as of the date of this report. ETK has been, and will continue to remain responsible for the payment of rentals. P&E has not reviewed the ability of ETK, GoldHeart, Sandspring or its investors ability to, make payments or maintain these claims P&E Mining Consultants Inc., Report No. 186 Page11 of 121 Sandspring Resources Ltd. Toroparu Gold-Copper Prospect Payments on the claims are made each year prior to the renewal date of each claim. The ten units designated as MP/007, MP/008, MP/009, MP/010, MP/011, MP/012, MP/013, MP/014, MP/015, and MP/016, refer to MPs that were converted from PPMSs. Figure 3- 3 lists the corresponding PPMS numbers for several of the MPs, some of which are still referred to in GGMC documentation relating to property tenure. The rental rates for each of the Mining Permits is the sum of US$1.00 per acre per annum and the rental for each of the thirteen Mining Permits have been fully paid up. Mineral tenures in Guyana allow for four scales of operation. These include small scale claims of 1500 x 800 ft. or a river claim consisting of one mile of a navigable river. PPMSs and MPs cover between 150 to 1200 acres each and are restricted to ownership by Guyanese. However, foreigners may enter into joint venture arrangements whereby the two parties jointly develop the property. PLs covering between 500 and 12,800 acres are granted to foreign companies. Large areas for geological surveys are granted as Permission for Geological and Geophysical Surveys with the objective of applying for PLs over favourable ground. Rental rates for PLs are USD$0.50 per acre for the first year; US$0.60 for the second year, and US$1.00 for the third year. An application fee of US$100.00 and a Work Performance Bond, equivalent to 10% of the approved budget for the respective year, is also payable. The term for PLs is three years with two rights of renewal for one PL year each. After renewing the PLs twice, ETK was given permission to continue renewing on an annual basis. ETK has since requested a renewal for all five PLs for a full threeyear term beginning on September 18, 2008.ETK has been advised by the Guyanese Ministry of Mining that the GGMC has agreed to the reissuance and is processing the necessary paperwork.ETK has paid all rentals for the PLs that have come due since GGMC agreed to the reissuance. The Property has not been surveyed formally on the ground. Surveys have been conducted in parts of the property relating to road-building and access into the Toroparu pit area. Several GPS surveys have been done by ETK personnel to locate drill collar points and by Henry Meixner (author of the previous NI 43-101 technical report on the Property) in order to locate geological features, sample points, trenches, bench faces, buildings, pit dimensions, tailings impoundments, old workings, roads and other pertinent features surrounding the main operations around the Toroparu pit. The known mineral zones and mine workings, tailing ponds, ore storage, waste storage and historic alluvial workings are contained on MP A-4/MP/011 i.e. the main Toroparu pit area, and on A-199/030 and A-4/MP/015 and A-121/002. These are all shown on maps in later sections of this report. ETK has four positions of claim ownership in the Upper Puruni Area. The PLs are wholly owned by ETK. The 7 small claim licenses located within the exterior boundaries of A-MP 11 and the A-PPMSs to the south of the Alphonso Mining Permits are all owned by Mr. Alfro Alphonso, a Guyanese businessman, and are controlled by ETK under a joint venture agreement (the “Alphonso Joint Venture:”)The “Middle Ground” claims,directly north of the Toroparu pit and south of the PLs are held in a joint venture with Mr. Wallace Daniels.The Godette Mining Permits south of the PLs and east of the Topoparu pit are held under a joint venture agreement with the Godette family. The Alphonso Joint Venture stipulates that ETK is the sole operator and has the sole decision-making discretion in all matters pertaining to gold exploration of the property. Royalty payments of 6% are payable to Mr. Alphonso on gold production from the properties mined by either placer or conventional mining operations. P&E Mining Consultants Inc., Report No. 186 Page 12 of 121 Sandspring Resources Ltd. Toroparu Gold-Copper Prospect The royalty payments to Alphonso are in addition to the 5% royalty payable to the Government of Guyana. The joint venture agreement also gives ETK the option of purchasing 100% of Mr. Alphonso’s interest in the Upper Puruni Gold Prospect for the sum of US$20.0 million dollars. There are no credits against the US$20 million dollar option price for royalty or other payments made by ETK to Mr. Alphonso. The joint venture agreement between ETK and Daniels provides for a payment to Daniels of an annual rental equal to 10% of the total rental payments for the Daniels Claims and a 1% net profits interest to Daniels with a maximum payment under the net profits interest of US$50,000 dollars. ETK has sole operatorship and sole decision-making discretion in all matters pertaining to gold exploration on the lands subject to the Godette Joint Venture.ETK also has the sole and exclusive right to sell all gold, other precious metals or gemstones it may recover from the properties.The Godette Joint Venture Agreement also gives ETK the option of purchasing 100% of the Godettes’ interest in the Godette Joint Venture for the sum of USD$300,000.The buyout option does not have an expiry date.There are no credits against the USD$300,000 option price for royalty or other payments made by ETK to the Godettes. Mr. Alphonso, the Godettes', Daniels and ETK have the exclusive right to conduct mining activities on the lands subject to their respective Mining Permits, Prospecting Permits, Prospecting Licences, and Small Scale Claims for the recovery of gold for so long as the rentals due on the Prospecting Permits, Small Scale Claims, Mining Permits and Prospecting Licenses are paid and the Prospecting Permits and Small Scale Claims and the Mining Permits, and Prospecting Licences are renewed as and when due under the provisions of the Mining Act of Guyana and the Regulations made there under. As of the date of this report all PPMSs, MPs and PLs are in good standing. To the best of the writers’ knowledge there are no known environmental concerns on the Property. 3.2LOCATION The Property is located in the Upper Puruni River Area of north-western Guyana. The geographic location of mining operations is the Toroparu open pit, the main focus of gold mining operations on the Property, is at 06̊̊ 27’ North Latitude and 60̊ 05’ West Longitude, corresponding to UTM co-ordinates of 714450 N and 826200 E. The Property location is shown on Figure 3-1 and the claims area is shown on
